This case was called, and dismissed for want of representation. Later in the same day abstracts and briefs of counsel for plaintiff in error reached the clerk by mail. On the next day such counsel appeared and made affidavit that he was detained by the sickness of his paternal grandmother, and that he had mailed his abstracts and briefs on the evening before the case was called in time to have reached the clerk, but they had not done so:Held, that the case cannot be reinstated. Due diligence on the part of counsel was not exercised, and the Providential cause was not the sole cause of the dismissal.Motion denied.